122 Ga. App. 465 (1970)
177 S.E.2d 581
WILLIAMS
v.
MAYOR &c. of ATHENS.
45448.
Court of Appeals of Georgia.
Submitted July 6, 1970.
Decided September 18, 1970.
Scott & Alexander, Guy B. Scott, Jr., for appellant.
Joseph J. Gaines, for appellee.
BELL, Chief Judge.
1. Defendant was found guilty in the recorder's court of possession of a pin ball machine in violation of a city ordinance of Athens. At the trial, defendant attacked the constitutionality of the ordinance. On certiorari to the superior court, motion was made by defendant calling upon the judge to *466 disqualify himself as he drew the ordinance in question when he was the city attorney of Athens. The judge admitted authorship of the ordinance but declined to disqualify himself. The grounds for disqualification set forth in Code Ann. § 24-102 are exhaustive. Luke v. Batts, 11 Ga. App. 783 (76 SE 165). Drafting a city ordinance while acting as city attorney, the validity of which is now in issue, does not fall within any of the grounds for disqualification. See Carson v. Blair, 31 Ga. App. 60 (121 SE 517).
2. The ordinance in issue prohibits the possession and operation of any pin ball machine within the city limits of Athens. Defendant contends that the ordinance is violative of the equal protection clause of the Fourteenth Amendment of the U. S. Constitution. A pin ball ordinance similar in content to this one and attacked on substantially the same grounds, was held constitutional by the Supreme Court in Woodward v. City of Lithonia, 191 Ga. 234 (11 SE2d 476).
Judgment affirmed. Quillian and Whitman, JJ., concur.